987 A.2d 15 (2010)
412 Md. 253
Courtland Aric BRUMMELL
v.
STATE of Maryland.
No. 152 September Term, 2009.
Court of Appeals of Maryland.
January 11, 2010.
Piedad Gomez, Asst. Public Defender (Elizabeth L. Julian, Acting Public Defender), Baltimore, MD, for Petitioner.
Douglas D. Guidorizzi, Asst. Atty. Gen. (Douglas F. Gansler, Atty. Gen. of Maryland), Baltimore, MD, for Respondent.
SUBMITTED BEFORE: BELL, C.J., HARRELL, BATTAGLIA, GREENE, MURPHY, ADKINS and BARBERA, JJ.

PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari in the above entitled case, it is this 11th day of January, 2010
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, summarily vacated, and the case is remanded to that Court for reconsideration in light of Gauvin v. State, 411 Md. 698, 985 A.2d 513 (2009). Costs in this Court to be paid by the Respondent, and costs in the Court of Special Appeals to abide the result.